DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/05/2020 has been entered. Claims 1-2, 4-13, and 17-20 remain pending in the application.

Response to Arguments
Applicant’s arguments, see Remarks filed 11/05/2020, regarding the invocation of 35 U.S.C. 112(f) in the interpretation of Claims 1-16 have been fully considered but are not persuasive.  Applicant argues that Examiner has not shown that persons of ordinary skill in the art reading the specification would not understand the term “unit” to be the name for the structure that performs the function, and even if assuming the term “unit” is a non-structural term, Examiner has not shown that the modifier is not a structural modifier.
Examiner respectfully disagrees. The invocation of 35 U.S.C. 112(f) is not asserting that the claimed “unit” is a non-structural term. Instead, Examiner is asserting that the recited structure in the claims amounts to a general purpose computer programmed to perform a specific function, and thereby invoking 35 U.S.C. 112(f). According to MPEP 2181:
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. 

To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to 

The structure recited in Claims 1-2, and 4-13 are directed to a generic “apparatus” whose remaining structural elements are defined purely by the function each “unit” achieves, where Claims 1-2, and 6 further disclose the generic “apparatus” including “a processor; and a memory coupled to the processor storing instructions,” which are executed to program the “general apparatus” to perform a specific function. Therefore, the invocation of 35 U.S.C. 112(f) is proper.
Applicant’s arguments, see Remarks filed 11/05/2020, regarding the rejection of the claims under 35 U.S.C. 103, particularly in view of Suri (US 2008/0095422), modified by Fleischer (US 2016/0155221) have been fully considered but are not persuasive. Applicant argues neither Suri nor Fleischer discloses or suggests selecting one of two methods of generating a subtraction image, and Fleischer neither discloses nor suggests a basis on which the method is to be selected, therefore, neither Suri nor Fleischer discloses the distinguishable features of the claimed invention, particularly “a selection unit configured to select by which generation unit from among the first generation unit and the second generation unit the subtraction image is to be generated, wherein, the selection unit selects either the first generation unit or the second generation unit based on a target region of the subtraction image to be generated.”
Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Fleischer discloses selecting one of any number of methods of generating an image ([0042], selective differencing) 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a conversion unit”, “an acquisition unit”, “a first generation unit”, “a second generation unit”, “a selection unit” in Claims 1-2, 4-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4-6, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suri et al (US 2008/0095422), in view of Fleischer et al (US 2016/0155221).
Regarding Claim 1, Suri teaches an apparatus comprising: a processor and a memory coupled to the processor storing instructions ([0007], software architecture may include a registration technique that first minimizes the larger differences between images and then progressively improves local correspondences at a smaller scale, software architecture may be implemented in software and computer processing systems that are integrated into medical imaging devices and/or that are interconnected to the medical imaging devices and operative to receive data there from) that, when executed by the processor, cause the processor to function as: 
a conversion unit configured to acquire a first converted image by converting resolution of a first image of a subject into first resolution and acquire a second converted image by converting resolution of a second image into the first resolution ([0036], Fig. 5, the moving and the fixed images 200A, 200B are supplied as input to the registration module 200, the images 200A, 200B are down-sampled 202A, 202B to produce down sampled images 204A, 205B that are registered at a lower resolution); 
an acquisition unit configured to acquire first deformation information with the first resolution, the first deformation information being for executing image registration between the first converted image and the second converted image ([0036], Fig. 5, the images are registered at a lower resolution at 220, [0045], starting from the lowest resolution, the registration 20 is performed and determines the deformation 250 at that resolution); and
configured to acquire second deformation information obtained such that resolution in the first deformation information is converted into the resolution of the first image ([0036-0037], Fig. 5, first the images are registered at a lower resolution, and then the registration is performed at a higher resolution 
Suri fails to teach a first generation unit configured to generate a subtraction image with the first resolution based on the first deformation information, the subtraction image showing a difference between the first converted image and the second converted image; a second generation unit configured to generate a second subtraction image based on second deformation information, the second subtraction image showing a difference between the first image and the second image; and a selection unit configured to select by which generation unit from among the first generation unit and the second generation unit the subtraction image is to be generated, wherein the selection unit selects either the first generation unit or the second generation unit based on a target region of the subtraction image to be generated.  
In the same field of endeavor, Fleischer teaches a first generation unit configured to generate a subtraction image with the first resolution based on the first deformation information, the subtraction image showing a difference between the first converted image and the second converted image ([0009], a difference is taken between the selected portion of one image and a portion of another image, a composite image is made by selectively subtracting one image from the other, using a feature-specific threshold, [0041], Fig. 4, at 406 two or more ultrasound images are acquired via different ultrasound transducer operating parameters or by focusing on different aspects of the same parameter, [0042], Fig. 4, at 408 a pair or set of respective groups of images to be differentially analyzed are selected and 
a second generation unit configured to generate a second subtraction image based on second deformation information, the second subtraction image showing a difference between the first image and the second image ([0045], Fig. 4, at 414 determine whether or not continued differencing and image enhancement is appropriate, if so, return to 408 and further iteration of steps 408 to 412 is performed, if not method terminates at 416, [0048], initial image region of the first window—upon which selective differencing is to be performed—is selected for analysis, this selection may be made automatically based, for example, on the presence of one or more feature boundaries and/or by the presence (in one or both of the images) of an aggregation of pixels having an intensity in excess of a defined threshold, alternatively selection may be made manually by an operator, a corresponding window within the second image is selected, based on pre-established or default scaling criteria, a thresholding coefficient may be applied, in some embodiments, to pixels of the second image at step 516 and, at step 518, a difference in pixel intensities is obtained, [0052], object under investigation according to one or more embodiments may be subject to two or more different stresses during acquisition of the respective images being subtracted, the images may be acquired at different times and from different probe angles, images used in construction of a new image by subtraction may also be displaced with respect to ~any number of iterations where additional subtraction images are generated according to feature-specific thresholds)); and 
a selection unit configured to select by which generation unit from among the first generation unit and the second generation unit the subtraction image is to be generated ([0042], Fig. 4, at 408 a pair or set of respective groups of images to be differentially analyzed are selected and subjected to selective differencing, a user may select a first of the images containing a feature under investigation, the user further defines, by operation of a user interface, a differencing window that is large enough to circumscribe the feature under investigation, user may then either select a second image or set of images, or the second images or set is selected automatically based upon the selection of the first image/set and/or other criteria specified by the user (such as the type of feature suspected) [0048], initial image region of the first window—upon which selective differencing is to be performed—is selected for analysis, this selection may be made automatically based, for example, on the presence of one or more feature boundaries and/or by the presence (in one or both of the images) of an aggregation of pixels having an intensity in excess of a defined threshold, alternatively selection may be made manually by an operator, a corresponding window within the second image is selected, based on pre-established or default scaling criteria, a thresholding coefficient may be applied, in some embodiments, to pixels of the second image at step 516 and, at step 518, a difference in pixel intensities is obtained, [0052], object under investigation according to one or more embodiments may be subject to two or more different stresses during acquisition of the respective images being subtracted, the images may be acquired at different times and from different probe angles, images used in construction of a new image by subtraction may also be displaced with respect to each other in space, and may differ in resolution as the result of deliberate, selective filtering or blurring (~user defines feature under investigation and differencing window, which controls the subsequent subtraction images generated according to feature-specific thresholds, therefore user selects which images are generated)),
wherein the selection unit selects either the first generation unit or the second generation unit based on a target region of the subtraction image to be generated ([0035], selective combiner to enable the operator of system 300 to select one or more windows within the image for selective differencing and thresholding analysis consistent with embodiments of the present disclosure, windows may be selected automatically based on established parameters stored in memory, it is also contemplated that an operator may choose to highlight specific areas or regions of an image for specialized analysis depending on the presence of specific features either believed to be present or for which presence or absence is to be confirmed, [0053], settings can be either user-controlled or automatic, covering the whole of the image or a particular region of interest).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the registering of differences between images at varying resolutions on a progressive scale to map the deformation of both global and local features, where deformation information from a previous resolution level is used to deform images at current resolution levels, as taught in Suri, to further include varying the parameters of the obtained images and operating parameters based on target feature-specific requirements and generation of one or more composite images by selectively subtracting the difference of one image from another using feature-specific thresholds, as taught in Fleischer, in order to produce final composite images having improved resolution, reduced noise, and better material discrimination allowing for greater diagnostic clarity and utility (See Fleischer [0008, 0050]) 
Regarding Claim 2, Suri, as modified by Fleischer, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Suri, further teaches wherein the first generation unit generates the subtraction image by converting resolution of the subtraction image into 
Regarding Claim 4, Suri teaches an apparatus ([0007], software architecture may include a registration technique that first minimizes the larger differences between images and then progressively improves local correspondences at a smaller scale, software architecture may be implemented in software and computer processing systems that are integrated into medical imaging devices and/or that are interconnected to the medical imaging devices and operative to receive data there from) comprising: 
a conversion unit configured to acquire a first converted image by converting resolution of a first image of a subject into first resolution and acquire a second converted image by converting resolution of a second image into the first resolution ([0036], Fig. 5, the moving and the fixed images 200A, 200B are supplied as input to the registration module 200, the images 200A, 200B are down-sampled 202A, 202B to produce down sampled images 204A, 205B that are registered at a lower resolution); 
an acquisition unit configured to acquire first deformation information with the first resolution, the first deformation information being for executing image registration between the first converted image and the second converted image ([0036], Fig. 5, the images are registered at a lower resolution at 220, [0045], starting from the lowest resolution, the registration 20 is performed and determines the deformation 250 at that resolution); and
configured to acquire second deformation information obtained such that resolution in the first deformation information is converted into the resolution of the first image ([0036-0037], Fig. 5, first the images are registered at a lower resolution, and then the registration is performed at a higher resolution to make the deformation 250 more accurate, after registering the down sampled images, the images are up-sampled 252 and reregistered until a final deformation 260 is obtained at a desired resolution, Fig. 6, 
Suri fails to teach a first generation unit configured to generate a subtraction image with the first resolution based on the first deformation information, the subtraction image showing a difference between the first converted image and the second converted image; a second generation unit configured to generate a second subtraction image based on second deformation information, the second subtraction image showing a difference between the first image and the second image; and a selection unit configured to select by which generation unit from among the first generation unit and the second generation unit the subtraction image is to be generated, wherein, based on accompanying  information that accompanies at least any one of the first image and the second image, the selection unit selects by which generation unit the subtraction image is to be generated.  
In the same field of endeavor, Fleischer teaches a first generation unit configured to generate a subtraction image with the first resolution based on the first deformation information, the subtraction image showing a difference between the first converted image and the second converted image ([0009], a difference is taken between the selected portion of one image and a portion of another image, a composite image is made by selectively subtracting one image from the other, using a feature-specific threshold, [0041], Fig. 4, at 406 two or more ultrasound images are acquired via different ultrasound transducer operating parameters or by focusing on different aspects of the same parameter, [0042], Fig. 4, at 408 a pair or set of respective groups of images to be differentially analyzed are selected and subjected to selective differencing, a user may select a first of the images containing a feature under investigation, the user further defines, by operation of a user interface, a differencing window that is 
a second generation unit configured to generate a second subtraction image based on second deformation information, the second subtraction image showing a difference between the first image and the second image ([0045], Fig. 4, at 414 determine whether or not continued differencing and image enhancement is appropriate, if so, return to 408 and further iteration of steps 408 to 412 is performed, if not method terminates at 416, [0048], initial image region of the first window—upon which selective differencing is to be performed—is selected for analysis, this selection may be made automatically based, for example, on the presence of one or more feature boundaries and/or by the presence (in one or both of the images) of an aggregation of pixels having an intensity in excess of a defined threshold, alternatively selection may be made manually by an operator, a corresponding window within the second image is selected, based on pre-established or default scaling criteria, a thresholding coefficient may be applied, in some embodiments, to pixels of the second image at step 516 and, at step 518, a difference in pixel intensities is obtained, [0052], object under investigation according to one or more embodiments may be subject to two or more different stresses during acquisition of the respective images being subtracted, the images may be acquired at different times and from different probe angles, images used in construction of a new image by subtraction may also be displaced with respect to each other in space, and may differ in resolution as the result of deliberate, selective filtering or blurring ~any number of iterations where additional subtraction images are generated according to feature-specific thresholds)); and 
a selection unit configured to select by which generation unit from among the first generation unit and the second generation unit the subtraction image is to be generated ([0042], Fig. 4, at 408 a pair or set of respective groups of images to be differentially analyzed are selected and subjected to selective differencing, a user may select a first of the images containing a feature under investigation, the user further defines, by operation of a user interface, a differencing window that is large enough to circumscribe the feature under investigation, user may then either select a second image or set of images, or the second images or set is selected automatically based upon the selection of the first image/set and/or other criteria specified by the user (such as the type of feature suspected) [0048], initial image region of the first window—upon which selective differencing is to be performed—is selected for analysis, this selection may be made automatically based, for example, on the presence of one or more feature boundaries and/or by the presence (in one or both of the images) of an aggregation of pixels having an intensity in excess of a defined threshold, alternatively selection may be made manually by an operator, a corresponding window within the second image is selected, based on pre-established or default scaling criteria, a thresholding coefficient may be applied, in some embodiments, to pixels of the second image at step 516 and, at step 518, a difference in pixel intensities is obtained, [0052], object under investigation according to one or more embodiments may be subject to two or more different stresses during acquisition of the respective images being subtracted, the images may be acquired at different times and from different probe angles, images used in construction of a new image by subtraction may also be displaced with respect to each other in space, and may differ in resolution as the result of deliberate, selective filtering or blurring (~user defines feature under investigation and differencing window, which controls the subsequent subtraction images generated according to feature-specific thresholds, therefore user selects which images are generated)),
~automatic selection of image/set based on criteria specified by user, such as type of feature targeted, where designated feature controls which images are subjected to difference analysis and controls the subsequent subtraction images generated according to feature-specific thresholds, therefore user selects which images are generated)).
See Fleischer [0008, 0050])   
Regarding Claim 5, Suri, as modified by Fleischer, teaches all aspects of the claimed invention as disclosed in Claim 4 above. The combination, particularly Fleischer, further teaches wherein the accompanying information includes information about a region of the subject regarded as a testing target, and wherein the selection unit selects the first generation unit in a case where the region is a parenchyma organ, and selects the second generation unit in a case where the region is a bone ([0009], a difference is taken between the selected portion of one image and a portion of another image, a composite image is made by selectively subtracting one image from the other, using a feature-specific threshold, [0042], Fig. 4, at 408 a pair or set of respective groups of images to be differentially analyzed are selected and subjected to selective differencing, a user may select a first of the images containing a feature under investigation, the user further defines, by operation of a user interface, a differencing window that is large enough to circumscribe the feature under investigation, user may then either select a second image or set of images, or the second images or set is selected automatically based upon the selection of the first image/set and/or other criteria specified by the user (such as the type of feature suspected) [0048], initial image region of the first window—upon which selective differencing is to be ~automatic selection of image/set based on criteria specified by user, such as type of feature targeted, where designated feature controls which images are subjected to difference analysis and controls the subsequent subtraction images generated according to feature-specific thresholds, therefore user selects which images are generated)).  
Regarding Claim 6, Suri, as modified by Fleischer, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Fleischer, further teaches wherein, based on an operation input by a user, the selection unit selects by which generation unit the subtraction image is to be generated ([0042], Fig. 4, at 408 a pair or set of respective groups of images to be differentially analyzed are selected and subjected to selective differencing, a user may select a first of the images containing a feature under investigation, the user further defines, by operation of a user interface, a differencing window that is large enough to circumscribe the feature under investigation, user may then either select a second image or set of images, or the second images or set is selected automatically based upon the selection of the first image/set and/or other criteria specified by the user (such as the type of feature suspected) [0048], initial image region of the first window—upon which selective ~user defines feature under investigation and differencing window, which controls the subsequent subtraction images generated according to feature-specific thresholds, therefore user selects which images are generated)).
Regarding Claim 17, Suri teaches a method (Figs. 5-6) comprising: acquiring a first converted image by converting resolution of a first image of a subject into first resolution and acquiring a second converted image by converting resolution of a second image into the first resolution ([0036], Fig. 5, the moving and the fixed images 200A, 200B are supplied as input to the registration module 200, the images 200A, 200B are down-sampled 202A, 202B to produce down sampled images 204A, 205B that are registered at a lower resolution); 
acquiring first deformation information for executing image registration between the first converted image and the second converted image with the first resolution in a case where the first resolution is selected ([0036], Fig. 5, the images are registered at a lower resolution at 220, [0045], 
acquire second deformation information obtained such that resolution in the first deformation information is converted into the resolution of the first image in a case where the resolution of the first image is selected ([0036-0037], Fig. 5, first the images are registered at a lower resolution, and then the registration is performed at a higher resolution to make the deformation 250 more accurate, after registering the down sampled images, the images are up-sampled 252 and reregistered until a final deformation 260 is obtained at a desired resolution, Fig. 6, the fixed image is registered with the moving image using real-time hierarchical attributes matching elastic registration method that uses multi-resolution architecture using B-spline basis functions, the down-sampled images 204A, 204B and deformation from previous resolution levels are used to deform the images at the current resolution, deformation fields are then updated using driving control points sequentially until the total cost converges and the updated deformation 250 is obtained).
Suri fails to teach generating a first subtraction image based on the first deformation information, the first subtraction image showing a difference between the first converted image and the second converted image; generating a second subtraction image based on second deformation information, the second subtraction image showing a difference between the first image and the second image; and selecting either the first subtraction image or the second subtraction image to be generated based on a target region of a subtraction image to be generated.
In the same field of endeavor, Fleischer teaches generating a first subtraction image based on the first deformation information, the first subtraction image showing a difference between the first converted image and the second converted image ([0009], a difference is taken between the selected portion of one image and a portion of another image, a composite image is made by selectively subtracting one image from the other, using a feature-specific threshold, [0041], Fig. 4, at 406 two or 
generating a second subtraction image based on second deformation information, the second subtraction image showing a difference between the first image and the second image ([0045], Fig. 4, at 414 determine whether or not continued differencing and image enhancement is appropriate, if so, return to 408 and further iteration of steps 408 to 412 is performed, if not method terminates at 416, [0048], initial image region of the first window—upon which selective differencing is to be performed—is selected for analysis, this selection may be made automatically based, for example, on the presence of one or more feature boundaries and/or by the presence (in one or both of the images) of an aggregation of pixels having an intensity in excess of a defined threshold, alternatively selection may be made manually by an operator, a corresponding window within the second image is selected, based on pre-established or default scaling criteria, a thresholding coefficient may be applied, in some embodiments, to pixels of the second image at step 516 and, at step 518, a difference in pixel intensities is obtained, [0052], object under investigation according to one or more embodiments may be subject to two or ~any number of iterations where additional subtraction images are generated according to feature-specific thresholds)); and
selecting either the first generation unit or the second generation unit based on a target region of the subtraction image to be generated ([0035], selective combiner to enable the operator of system 300 to select one or more windows within the image for selective differencing and thresholding analysis consistent with embodiments of the present disclosure, windows may be selected automatically based on established parameters stored in memory, it is also contemplated that an operator may choose to highlight specific areas or regions of an image for specialized analysis depending on the presence of specific features either believed to be present or for which presence or absence is to be confirmed, [0053], settings can be either user-controlled or automatic, covering the whole of the image or a particular region of interest).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the registering of differences between images at varying resolutions on a progressive scale to map the deformation of both global and local features, where deformation information from a previous resolution level is used to deform images at current resolution levels, as taught in Suri, to further include varying the parameters of the obtained images and operating parameters based on target feature-specific requirements and generation of one or more composite images by selectively subtracting the difference of one image from another using feature-specific thresholds, as taught in Fleischer, in order to produce final composite images having improved resolution, reduced noise, and better material discrimination allowing for greater diagnostic clarity and utility (See
Regarding Claim 19, Suri teaches a non-transitory computer readable storage medium storing a program which causes a computer to execute a method ([0007], software architecture may include a registration technique that first minimizes the larger differences between images and then progressively improves local correspondences at a smaller scale, software architecture may be implemented in software and computer processing systems that are integrated into medical imaging devices and/or that are interconnected to the medical imaging devices and operative to receive data there from) comprising: 
acquiring a first converted image by converting resolution of a first image of a subject into first resolution and acquiring a second converted image by converting resolution of a second image into the first resolution ([0036], Fig. 5, the moving and the fixed images 200A, 200B are supplied as input to the registration module 200, the images 200A, 200B are down-sampled 202A, 202B to produce down sampled images 204A, 205B that are registered at a lower resolution); 
acquiring first deformation information for executing image registration between the first converted image and the second converted image with the first resolution in a case where the first resolution is selected ([0036], Fig. 5, the images are registered at a lower resolution at 220, [0045], starting from the lowest resolution, the registration 20 is performed and determines the deformation 250 at that resolution); and
acquiring second deformation information obtained such that resolution in the first deformation information is converted into the resolution of the first image in a case where the resolution of the first image is selected ([0036-0037], Fig. 5, first the images are registered at a lower resolution, and then the registration is performed at a higher resolution to make the deformation 250 more accurate, after registering the down sampled images, the images are up-sampled 252 and reregistered until a final deformation 260 is obtained at a desired resolution, Fig. 6, the fixed image is registered with the moving image using real-time hierarchical attributes matching elastic registration method that uses multi-
Suri fails to teach generating a first subtraction image based on the first deformation information, the first subtraction image showing a difference between the first converted image and the second converted image; generating a second subtraction image based on second deformation information, the second subtraction image showing a difference between the first image and the second - 34 -10188325US01 image; and selecting either the first subtraction image or the second subtraction image to be generated based on a target region of a subtraction image to be generated.
In the same field of endeavor, Fleischer teaches generating a first subtraction image based on the first deformation information, the first subtraction image showing a difference between the first converted image and the second converted image ([0009], a difference is taken between the selected portion of one image and a portion of another image, a composite image is made by selectively subtracting one image from the other, using a feature-specific threshold, [0041], Fig. 4, at 406 two or more ultrasound images are acquired via different ultrasound transducer operating parameters or by focusing on different aspects of the same parameter, [0042], Fig. 4, at 408 a pair or set of respective groups of images to be differentially analyzed are selected and subjected to selective differencing, a user may select a first of the images containing a feature under investigation, the user further defines, by operation of a user interface, a differencing window that is large enough to circumscribe the feature under investigation, user may then either select a second image or set of images, or the second images or set is selected automatically based upon the selection of the first image/set and/or other criteria specified by the user (such as the type of feature suspected) [0043], Fig. 4, at 410 an image is constructed based on the performance of thresholding and selective differencing, the method 
generating a second subtraction image based on second deformation information, the second subtraction image showing a difference between the first image and the second - 34 -10188325US01 image ([0045], Fig. 4, at 414 determine whether or not continued differencing and image enhancement is appropriate, if so, return to 408 and further iteration of steps 408 to 412 is performed, if not method terminates at 416, [0048], initial image region of the first window—upon which selective differencing is to be performed—is selected for analysis, this selection may be made automatically based, for example, on the presence of one or more feature boundaries and/or by the presence (in one or both of the images) of an aggregation of pixels having an intensity in excess of a defined threshold, alternatively selection may be made manually by an operator, a corresponding window within the second image is selected, based on pre-established or default scaling criteria, a thresholding coefficient may be applied, in some embodiments, to pixels of the second image at step 516 and, at step 518, a difference in pixel intensities is obtained, [0052], object under investigation according to one or more embodiments may be subject to two or more different stresses during acquisition of the respective images being subtracted, the images may be acquired at different times and from different probe angles, images used in construction of a new image by subtraction may also be displaced with respect to each other in space, and may differ in resolution as the result of deliberate, selective filtering or blurring (~any number of iterations where additional subtraction images are generated according to feature-specific thresholds)); and
selecting either the first subtraction image or the second subtraction image to be generated based on a target region of a subtraction image to be generated ([0035], selective combiner to enable the operator of system 300 to select one or more windows within the image for selective differencing and thresholding analysis consistent with embodiments of the present disclosure, windows may be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the registering of differences between images at varying resolutions on a progressive scale to map the deformation of both global and local features, where deformation information from a previous resolution level is used to deform images at current resolution levels, as taught in Suri, to further include varying the parameters of the obtained images and operating parameters based on target feature-specific requirements and generation of one or more composite images by selectively subtracting the difference of one image from another using feature-specific thresholds, as taught in Fleischer, in order to produce final composite images having improved resolution, reduced noise, and better material discrimination allowing for greater diagnostic clarity and utility (See Fleischer [0008, 0050])

Claims 7-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suri et al (US 2008/0095422), in view of Fleischer et al (US 2016/0155221), and further in view of Rivet-Sabourin (US 2016/0093060).
Regarding Claim 7, Suri teaches an apparatus ([0007], software architecture may include a registration technique that first minimizes the larger differences between images and then progressively improves local correspondences at a smaller scale, software architecture may be implemented in software and computer processing systems that are integrated into medical imaging devices and/or that are interconnected to medical imaging devices and operative to receive data there from) comprising: 

an acquisition unit configured to acquire first deformation information with the first resolution, the first deformation information being for executing image registration between the first converted image and the second converted image ([0036], Fig. 5, the images are registered at a lower resolution at 220, [0045], starting from the lowest resolution, the registration 20 is performed and determines the deformation 250 at that resolution); and
configured to acquire second deformation information obtained such that resolution in the first deformation information is converted into the resolution of the first image ([0036-0037], Fig. 5, first the images are registered at a lower resolution, and then the registration is performed at a higher resolution to make the deformation 250 more accurate, after registering the down sampled images, the images are up-sampled 252 and reregistered until a final deformation 260 is obtained at a desired resolution, Fig. 6, the fixed image is registered with the moving image using real-time hierarchical attributes matching elastic registration method that uses multi-resolution architecture using B-spline basis functions, the down-sampled images 204A, 204B and deformation from previous resolution levels are used to deform the images at the current resolution, deformation fields are then updated using driving control points sequentially until the total cost converges and the updated deformation 250 is obtained).
Suri fails to teach a first generation unit configured to generate a subtraction image with the first resolution based on the first deformation information, the subtraction image showing a difference between the first converted image and the second converted image; a second generation unit configured to generate a second subtraction image based on second deformation information, the 
In the same field of endeavor, Fleischer teaches a first generation unit configured to generate a subtraction image with the first resolution based on the first deformation information, the subtraction image showing a difference between the first converted image and the second converted image ([0009], a difference is taken between the selected portion of one image and a portion of another image, a composite image is made by selectively subtracting one image from the other, using a feature-specific threshold, [0041], Fig. 4, at 406 two or more ultrasound images are acquired via different ultrasound transducer operating parameters or by focusing on different aspects of the same parameter, [0042], Fig. 4, at 408 a pair or set of respective groups of images to be differentially analyzed are selected and subjected to selective differencing, a user may select a first of the images containing a feature under investigation, the user further defines, by operation of a user interface, a differencing window that is large enough to circumscribe the feature under investigation, user may then either select a second image or set of images, or the second images or set is selected automatically based upon the selection of the first image/set and/or other criteria specified by the user (such as the type of feature suspected) [0043], Fig. 4, at 410 an image is constructed based on the performance of thresholding and selective differencing, the method constructs a new image N by subtracting the intensities of a portion of the selected images from the intensities of corresponding portions one or more other images associated with them, [0045], Fig. 4, at 412 display of a first iteration of the enhanced image);
a second generation unit configured to generate a second subtraction image based on second deformation information, the second subtraction image showing a difference between the first image and the second image ([0045], Fig. 4, at 414 determine whether or not continued differencing and image enhancement is appropriate, if so, return to 408 and further iteration of steps 408 to 412 is performed, ~any number of iterations where additional subtraction images are generated according to feature-specific thresholds)); and 
a selection unit configured to select by which generation unit from among the first generation unit and the second generation unit the subtraction image is to be generated ([0042], Fig. 4, at 408 a pair or set of respective groups of images to be differentially analyzed are selected and subjected to selective differencing, a user may select a first of the images containing a feature under investigation, the user further defines, by operation of a user interface, a differencing window that is large enough to circumscribe the feature under investigation, user may then either select a second image or set of images, or the second images or set is selected automatically based upon the selection of the first image/set and/or other criteria specified by the user (such as the type of feature suspected) [0048], initial image region of the first window—upon which selective differencing is to be performed—is selected for analysis, this selection may be made automatically based, for example, on the presence of ~user defines feature under investigation and differencing window, which controls the subsequent subtraction images generated according to feature-specific thresholds, therefore user selects which images are generated)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the registering of differences between images at varying resolutions on a progressive scale to map the deformation of both global and local features, where deformation information from a previous resolution level is used to deform images at current resolution levels, as taught in Suri, to further include varying the parameters of the obtained images and operating parameters based on target feature-specific requirements and generation of one or more composite images by selectively subtracting the difference of one image from another using feature-specific thresholds, as taught in Fleischer, in order to produce final composite images having improved resolution, reduced noise, and better material discrimination allowing for greater diagnostic clarity and utility (See Fleischer [0008, 0050]) 

In the same field of endeavor, Rivet-Sabourin teaches wherein, based on an image characteristic of at least any one of the first image and the second image, the selection unit selects by which generation unit the subtraction image is to be generated ([0005-0006], (b) computing a multi-scale image representation comprising a plurality of successive image levels each having associated therewith a representation of the image, a representation of the image at a given one of the plurality of successive image levels having a different image resolution than that of a representation of the image at a subsequent one of the plurality of successive the image is substantially removed, identifying the given one of the image levels comprises (h) identifying a selected representation of the image associated with a selected one of the plurality of image levels and at which the image resolution is highest; (i) defining a region of interest within the selected representation of the image; (j) performing image sample analysis to determine whether noise is present within the region of interest; (k) if no noise is present within the region of interest, determining that the selected image level is adequate for initiating contour deformation thereat and setting the selected image level as the given one of the image levels; and (l) otherwise, selecting another one of the plurality of image levels having a lower image resolution than that of the selected image level, setting the other one of the plurality of image levels as the selected image level, and repeating steps (i) to (l) until the last one of the plurality of image levels is reached (~selection of image level selects resolution at which further analysis is to be performed and subsequent deformation is to be calculated), [0053], Fig. 3, only the image at the lowest resolution, i.e. the image at pyramid level 4, contains no noise within the femur 205, only pyramid level 4, which corresponds to the lowest resolution pyramid level, may be chosen at step 118 as the initial deformation level in this case (~select resolution based on noise level, where threshold requires no noise be present for selection)). 
See Rivet-Sabourin [0003]) 
Regarding Claim 8, Suri, as modified by Fleischer and Rivet-Sabourin, teaches all aspects of the claimed invention as disclosed in Claim 7 above. The combination, particularly Rivet-Sabourin, further teaches wherein the image characteristic includes a noise level of an image ([0005-0006], (j) performing image sample analysis to determine whether noise is present within the region of interest; (k) if no noise is present within the region of interest, determining that the selected image level is adequate for initiating contour deformation thereat and setting the selected image level as the given one of the image levels; and (l) otherwise, selecting another one of the plurality of image levels having a lower image resolution than that of the selected image level, setting the other one of the plurality of image levels as the selected image level, and repeating steps (i) to (l) until the last one of the plurality of image levels is reached (~selection of image level selects resolution at which further analysis is to be performed and subsequent deformation is to be calculated), [0053], Fig. 3, only the image at the lowest resolution, i.e. the image at pyramid level 4, contains no noise within the femur 205, only pyramid level 4, which ~select resolution based on noise level, where threshold requires no noise be present for selection)).  
Regarding Claim 9, Suri, as modified by Fleischer and Rivet-Sabourin, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Rivet-Sabourin, further teaches wherein the selection unit selects the first generation unit in a case where a noise level of an image is higher than a predetermined level, and selects the second generation unit in a case where a noise level of an image is lower than the predetermined level ([0005-0006], (h) identifying a selected representation of the image associated with a selected one of the plurality of image levels and at which the image resolution is highest; (i) defining a region of interest within the selected representation of the image; (j) performing image sample analysis to determine whether noise is present within the region of interest; (k) if no noise is present within the region of interest, determining that the selected image level is adequate for initiating contour deformation thereat and setting the selected image level as the given one of the image levels; and (l) otherwise, selecting another one of the plurality of image levels having a lower image resolution than that of the selected image level, setting the other one of the plurality of image levels as the selected image level, and repeating steps (i) to (l) until the last one of the plurality of image levels is reached (~selection of image level selects resolution at which further analysis is to be performed and subsequent deformation is to be calculated), [0053], Fig. 5, for all pyramid levels 1 to 4, the images are noise-free within the femur 205, any pyramid level, e.g. pyramid level 2, may be chosen as the initial deformation level, by choosing a pyramid level other than the level having the lowest resolution, loss of information can be reduced and the efficiency of the contour deformation process increased, Fig. 3, only the image at the lowest resolution, i.e. the image at pyramid level 4, contains no noise within the femur 205, only pyramid level 4, which corresponds to the lowest resolution pyramid ~select resolution based on noise level, where threshold requires no noise be present for selection)).  
Regarding Claim 10, Suri, as modified by Fleischer and Rivet-Sabourin, teaches all aspects of the claimed invention as disclosed in Claim 7 above. The combination, particularly Rivet-Sabourin, further teaches wherein the image characteristic includes -31-10188325US01 a statistic value of an image ([0048], image pre-processing 106 may comprise performing at step 114 anisotropic filtering on the images received at step 102 to decrease the noise level in the received image, [0050], once the image has been pre-processed at step 106, an image pyramid may be computed at step 108 using any suitable technique known to those skilled in the art, such as Gaussian, Laplacian, or wavelet pyramid construction (~Gaussian indicates normalized probability distribution showing the variance), pyramids may be used to decompose the image into information at multiple scales, to extract features or structures of interest, and to attenuate noise (~image information includes statistic values of features and noise)).  
Regarding Claim 11, Suri, as modified by Fleischer and Rivet-Sabourin, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Rivet-Sabourin, further teaches wherein the statistic value includes at least any one of a variance value, an average value, and a median value ([0048], image pre-processing 106 may comprise performing at step 114 anisotropic filtering on the images received at step 102 to decrease the noise level in the received image, [0050], once the image has been pre-processed at step 106, an image pyramid may be computed at step 108 using any suitable technique known to those skilled in the art, such as Gaussian, Laplacian, or wavelet pyramid construction (~Gaussian indicates normalized probability distribution showing the variance), pyramids may be used to decompose the image into information at multiple scales, to extract features or structures of interest, and to attenuate noise (~image information includes statistic values of features and noise
Regarding Claim 12, Suri, as modified by Fleischer and Rivet-Sabourin, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Rivet-Sabourin, further teaches wherein the statistic value is an index of a noise level of an image ([0048], image pre-processing 106 may comprise performing at step 114 anisotropic filtering on the images received at step 102 to decrease the noise level in the received image, [0050], once the image has been pre-processed at step 106, an image pyramid may be computed at step 108 using any suitable technique known to those skilled in the art, such as Gaussian, Laplacian, or wavelet pyramid construction (~Gaussian indicates normalized probability distribution showing the variance), pyramids may be used to decompose the image into information at multiple scales, to extract features or structures of interest, and to attenuate noise (~image information includes statistic values of features and noise)).  
Regarding Claim 13, Suri, as modified by Fleischer and Rivet-Sabourin, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Rivet-Sabourin, further teaches wherein the statistic value is a variance value ([0048], image pre-processing 106 may comprise performing at step 114 anisotropic filtering on the images received at step 102 to decrease the noise level in the received image, [0050], once the image has been pre-processed at step 106, an image pyramid may be computed at step 108 using any suitable technique known to those skilled in the art, such as Gaussian, Laplacian, or wavelet pyramid construction (~Gaussian indicates normalized probability distribution showing the variance), pyramids may be used to decompose the image into information at multiple scales, to extract features or structures of interest, and to attenuate noise (~image information includes statistic values of features and noise)), and 
wherein the selection unit selects the first generation unit in a case where the variance value is greater than a predetermined threshold value, and selects the second generation unit in a case where the variance value is less than the predetermined threshold value ([0005-0006], (b) computing a multi-scale image representation comprising a plurality of successive image levels each having associated ~selection of image level selects resolution at which further analysis is to be performed and subsequent deformation is to be calculated), [0053], Fig. 5, for all pyramid levels 1 to 4, the images are noise-free within the femur 205, any pyramid level, e.g. pyramid level 2, may be chosen as the initial deformation level, by choosing a pyramid level other than the level having the lowest resolution, loss of information can be reduced and the efficiency of the contour deformation process increased, Fig. 3, only the image at the lowest resolution, i.e. the image at pyramid level 4, contains no noise within the femur 205, only pyramid level 4, which corresponds to the lowest resolution pyramid level, may be chosen at step 118 as the initial deformation level in this case (~select resolution based on noise level, where threshold requires no noise be present for selection)).
Regarding Claim 18, Suri teaches a method (Figs. 5-6) comprising: acquiring a first converted image by converting resolution of a first image of a subject into first resolution and acquiring a second converted image by converting resolution of a second image into the first resolution ([0036], Fig. 5, the 
acquiring first deformation information for executing image registration between the first converted image and the second converted image with the first resolution in a case where the first resolution is selected ([0036], Fig. 5, the images are registered at a lower resolution at 220, [0045], starting from the lowest resolution, the registration 20 is performed and determines the deformation 250 at that resolution);  - 33 -10188325US01 
acquire second deformation information obtained such that resolution in the first deformation information is converted into the resolution of the first image in a case where the resolution of the first image is selected ([0036-0037], Fig. 5, first the images are registered at a lower resolution, and then the registration is performed at a higher resolution to make the deformation 250 more accurate, after registering the down sampled images, the images are up-sampled 252 and reregistered until a final deformation 260 is obtained at a desired resolution, Fig. 6, the fixed image is registered with the moving image using real-time hierarchical attributes matching elastic registration method that uses multi-resolution architecture using B-spline basis functions, the down-sampled images 204A, 204B and deformation from previous resolution levels are used to deform the images at the current resolution, deformation fields are then updated using driving control points sequentially until the total cost converges and the updated deformation 250 is obtained).
Suri fails to teach generating a first subtraction image based on the first deformation information, the first subtraction image showing a difference between the first converted image and the second converted image; and generating a second subtraction image based on second deformation information, the second subtraction image showing a difference between the first image and the second image.

generating a second subtraction image based on second deformation information, the second subtraction image showing a difference between the first image and the second image ([0045], Fig. 4, at 414 determine whether or not continued differencing and image enhancement is appropriate, if so, return to 408 and further iteration of steps 408 to 412 is performed, if not method terminates at 416, [0048], initial image region of the first window—upon which selective differencing is to be performed—is selected for analysis, this selection may be made automatically based, for example, on the presence of one or more feature boundaries and/or by the presence (in one or both of the images) of an aggregation ~any number of iterations where additional subtraction images are generated according to feature-specific thresholds)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the registering of differences between images at varying resolutions on a progressive scale to map the deformation of both global and local features, where deformation information from a previous resolution level is used to deform images at current resolution levels, as taught in Suri, to further include varying the parameters of the obtained images and operating parameters based on target feature-specific requirements and generation of one or more composite images by selectively subtracting the difference of one image from another using feature-specific thresholds, as taught in Fleischer, in order to produce final composite images having improved resolution, reduced noise, and better material discrimination allowing for greater diagnostic clarity and utility (See Fleischer [0008, 0050])
The combination fails to teach selecting any one of the first resolution and resolution of the first image based on information about the first image or the second image.
In the same field of endeavor, Rivet-Sabourin teaches selecting any one of the first resolution and resolution of the first image based on information about the first image or the second image ([0005-~selection of image level selects resolution at which further analysis is to be performed and subsequent deformation is to be calculated), [0053], Fig. 5, for all pyramid levels 1 to 4, the images are noise-free within the femur 205, any pyramid level, e.g. pyramid level 2, may be chosen as the initial deformation level, by choosing a pyramid level other than the level having the lowest resolution, loss of information can be reduced and the efficiency of the contour deformation process increased, Fig. 3, only the image at the lowest resolution, i.e. the image at pyramid level 4, contains no noise within the femur 205, only pyramid level 4, which corresponds to the lowest resolution pyramid level, may be chosen at step 118 as the initial deformation level in this case (~select resolution based on noise level, where threshold requires no noise be present for selection)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the registering of differences between images at varying resolutions See Rivet-Sabourin [0003])
Regarding Claim 20, Suri teaches a non-transitory computer readable storage medium storing a program which causes a computer to execute a method ([0007], software architecture may include a registration technique that first minimizes the larger differences between images and then progressively improves local correspondences at a smaller scale, software architecture may be implemented in software and computer processing systems that are integrated into medical imaging devices and/or that are interconnected to the medical imaging devices and operative to receive data there from) comprising: 
acquiring a first converted image by converting resolution of a first image of a subject into first resolution and acquiring a second converted image by converting resolution of a second image into the first resolution ([0036], Fig. 5, the moving and the fixed images 200A, 200B are supplied as input to the registration module 200, the images 200A, 200B are down-sampled 202A, 202B to produce down sampled images 204A, 205B that are registered at a lower resolution); 
acquiring first deformation information for executing image registration between the first converted image and the second converted image with the first resolution in a case where the first 
acquiring second deformation information obtained such that resolution in the first deformation information is converted into the resolution of the first image in a case where the resolution of the first image is selected ([0036-0037], Fig. 5, first the images are registered at a lower resolution, and then the registration is performed at a higher resolution to make the deformation 250 more accurate, after registering the down sampled images, the images are up-sampled 252 and reregistered until a final deformation 260 is obtained at a desired resolution, Fig. 6, the fixed image is registered with the moving image using real-time hierarchical attributes matching elastic registration method that uses multi-resolution architecture using B-spline basis functions, the down-sampled images 204A, 204B and deformation from previous resolution levels are used to deform the images at the current resolution, deformation fields are then updated using driving control points sequentially until the total cost converges and the updated deformation 250 is obtained).
Suri fails to teach generating a first subtraction image based on the first deformation information, the first subtraction image showing a difference between the first converted image and the second converted image; and generating a second subtraction image based on second deformation information, the second subtraction image showing a difference between the first image and the second - 34 -10188325US01 image.
In the same field of endeavor, Fleischer teaches generating a first subtraction image based on the first deformation information, the first subtraction image showing a difference between the first converted image and the second converted image ([0009], a difference is taken between the selected portion of one image and a portion of another image, a composite image is made by selectively subtracting one image from the other, using a feature-specific threshold, [0041], Fig. 4, at 406 two or 
generating a second subtraction image based on second deformation information, the second subtraction image showing a difference between the first image and the second - 34 -10188325US01 image ([0045], Fig. 4, at 414 determine whether or not continued differencing and image enhancement is appropriate, if so, return to 408 and further iteration of steps 408 to 412 is performed, if not method terminates at 416, [0048], initial image region of the first window—upon which selective differencing is to be performed—is selected for analysis, this selection may be made automatically based, for example, on the presence of one or more feature boundaries and/or by the presence (in one or both of the images) of an aggregation of pixels having an intensity in excess of a defined threshold, alternatively selection may be made manually by an operator, a corresponding window within the second image is selected, based on pre-established or default scaling criteria, a thresholding coefficient may be applied, in some embodiments, to pixels of the second image at step 516 and, at step 518, a difference in pixel intensities is obtained, [0052], object under investigation according to one or more embodiments may be subject to two or ~any number of iterations where additional subtraction images are generated according to feature-specific thresholds)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the registering of differences between images at varying resolutions on a progressive scale to map the deformation of both global and local features, where deformation information from a previous resolution level is used to deform images at current resolution levels, as taught in Suri, to further include varying the parameters of the obtained images and operating parameters based on target feature-specific requirements and generation of one or more composite images by selectively subtracting the difference of one image from another using feature-specific thresholds, as taught in Fleischer, in order to produce final composite images having improved resolution, reduced noise, and better material discrimination allowing for greater diagnostic clarity and utility (See Fleischer [0008, 0050])
The combination fails to teach selecting any one of the first resolution and resolution of the first image based on information about the first image or the second image.
In the same field of endeavor, Rivet-Sabourin teaches selecting any one of the first resolution and resolution of the first image based on information about the first image or the second image ([0005-0006], (b) computing a multi-scale image representation comprising a plurality of successive image levels each having associated therewith a representation of the image, a representation of the image at a given one of the plurality of successive image levels having a different image resolution than that of a representation of the image at a subsequent one of the plurality of successive the image is substantially removed, identifying the given one of the image levels comprises (h) identifying a selected ~selection of image level selects resolution at which further analysis is to be performed and subsequent deformation is to be calculated), [0053], Fig. 5, for all pyramid levels 1 to 4, the images are noise-free within the femur 205, any pyramid level, e.g. pyramid level 2, may be chosen as the initial deformation level, by choosing a pyramid level other than the level having the lowest resolution, loss of information can be reduced and the efficiency of the contour deformation process increased, Fig. 3, only the image at the lowest resolution, i.e. the image at pyramid level 4, contains no noise within the femur 205, only pyramid level 4, which corresponds to the lowest resolution pyramid level, may be chosen at step 118 as the initial deformation level in this case (~select resolution based on noise level, where threshold requires no noise be present for selection)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the registering of differences between images at varying resolutions on a progressive scale to map the deformation of both global and local features, where deformation information from a previous resolution level is used to deform images at current resolution levels, as taught in Suri, including varying the parameters of the obtained images and operating parameters based on target feature-specific requirements and generation of one or more composite images by selectively subtracting the difference of one image from another using feature-specific thresholds, as taught in See Rivet-Sabourin [0003])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641